DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         SCOTT FERENCE,
                            Appellant,

                                   v.

                        LISSETTE FERENCE,
                             Appellee.

                             No. 4D15-2790

                          [October 18, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Judge; L.T. Case No. 04-016302
(35/91).

  Richard L. Rosenbaum of Law Offices of Richard Rosenbaum, Fort
Lauderdale, for appellant.

  Alan Jay Braverman of Law Offices of Alan Jay Braverman, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Boot v. Sapp, 714 So. 2d 579 (Fla. 4th DCA 1998).

DAMOORGIAN, CONNER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.